Title: To George Washington from Baron de Calbiac, 30 July 1776
From: Calbiac, baron de
To: Washington, George

 

My General
a New-york le 30e july 1776.

I Cannot Express to you how humiliating it is to a Man who thinks that his sentiments is of the purest kind to be the sport of evil minded Men: who I am informed have said many things to my prejudice to your Excellency, for to convince you of the purity of my intentions and to give you a just Idea of my views in Coming to this Country I here inclose you the Copies of letters which I have wrote to the Minister in france, having sent a duplicate to Colonel Mckean—having also Communicated it to Genl Mifflin.
I also inclose you My second Commission which I have found among my papers.
I desire to be favored with one Minute of your Excellency’s precious time. assuring your Excellency of my most respectfull atachment to you and the Glorious Cause, in which you fight; I am your Excellency’s Most humble and Most obedient servant

Le Baron de Calbiac

